Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 10.1 MEDICAL SUPPLY MANUFACTURING AGREEMENT THIS MEDICAL SUPPLY MANUFACTURING AGREEMENT (this Agreement) is made and entered into as of July 15th, 2008 between (i) MedPro Safety Products, Inc., a Delaware corporation (MedPro), and Greiner Bio-One GmbH, an Austrian company (GBO). WHEREAS, MedPro owns intellectual property rights in the Vacuette® PREMIUM Safety Needle System (the Tube Activated Product) and the MedPro Skin Activated Blood Collection Device (the Skin Activated Product) (the Tube Activated Product and the Skin Activated Product are referred to hereinafter as the Products). A list of all patent numbers for the Products is attached hereto as Exhibit A. WHEREAS, MedPro wishes to grant, and GBO wishes to accept, the right to manufacture and distribute the Products, all in accordance with the terms and conditions of this Agreement. WHEREAS, MedPro and GBO are parties to a Medical Supply Purchase Agreement, dated as of November 29, 2005 (the Medical Supply Purchase Agreement), and wish to terminate such agreement and supersede and replace it with this Agreement. NOW THEREFORE, in consideration of the mutual covenants and agreements contained herein, MedPro and GBO agree as follows: ARTICLE 1 - TERM AND PROCEDURES 1.1 Medical Supply Purchase Agreement . The Medical Supply Purchase Agreement is hereby terminated effective as of the date first set forth above, shall be of no further force or effect whatsoever, and is replaced and superseded in its entirety by this Agreement. 1.2 Exclusive Rights . During the Term (as hereafter defined), GBO will have the exclusive right to manufacture, market, and distribute the Products. Notwithstanding any other provision hereof, MedPro shall remain the sole owner of all intellectual property rights related to the Products, and GBO shall not be deemed to have been granted hereby any rights in such intellectual property, except for the limited right to manufacture and sell the Products during the Term as set forth herein. 1.3 Term . (a) The term of this Agreement (the Term) shall be the period commencing on the date of this Agreement and, unless sooner terminated in accordance herewith, ending on the date that is six (6) years from the date of initial commercial manufacturing of Products by MedPro in accordance with this Agreement (the Initial Production Date). (b) This Term may be extended by mutual agreement of the parties, on such terms and conditions (including duration, minimum production, royalties, etc.) as may be agreed by the parties. Discussions regarding any possible extension of the Term shall begin on the fourth (4th) anniversary of the Initial Production Date. If the parties are unable to agree upon terms and conditions for extending the Term within one hundred eighty (180) days after such fourth (4th) anniversary, then MedPro will offer GBO the option to extend the Term for a period of three (3) years after the initial Term, at the Production Royalty (as hereafter defined) in effect at the end of the initial Term, with a Minimum Annual Production (as hereafter defined) to be increased fifteen percent (15%) in each year. For purposes of clarification, the Minimum Annual Production would be increased fifteen percent (15%) over the Year 5 Minimum Annual Production in the first year of the extended Term, and an additional fifteen percent (15%) in each year of the extended Term thereafter. If GBO does not accept this offer within thirty (30) days after notice thereof by MedPro, the Term will not be extended and will expire at the end of the original Term. (c) When the Term expires or is terminated for any reason whatsoever, MedPro shall have the option to purchase any or all Production (as hereafter defined) from GBO at the greater of GBOs depreciated book value or fair market value. MedPro shall exercise such option by delivering written notice thereof to GBO within thirty (30) days after expiration or termination of the Term. 1.4 Product Development . The parties hereto agree to abide in good faith by the following development schedule: (a) MedPro shall use commercially reasonable efforts to commence design and construction activities of the initial automated production line (the IPL) upon execution of this Agreement, and to complete, successfully test, and ship the IPL to GBO at a mutually acceptable date, but not prior to 31 March, 2009. MedPro shall use commercially reasonable efforts to commence production of the secondary automated production line (the SPL) approximately 24 months after the completion of the IPL line, depending upon volume requirements as determined by GBO. This date shall not affect the minimum purchase requirements as set forth in the Agreement. The completion date and shipment of the SPL shall be determined by MedPro and GBO, and will be based upon market conditions and volume requirements. The IPL and the SPL are referred to herein collectively as the Production. It is understood by both parties to this
